
	
		III
		112th CONGRESS
		2d Session
		S. RES. 612
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2012
			Mr. Casey (for himself,
			 Mr. Toomey, Mr.
			 Reid, Mr. McConnell,
			 Mr. Akaka, Mr.
			 Alexander, Ms. Ayotte,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Bingaman, Mr. Blumenthal, Mr.
			 Blunt, Mr. Boozman,
			 Mrs. Boxer, Mr.
			 Brown of Massachusetts, Mr. Brown of
			 Ohio, Mr. Burr,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Heller, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota,
			 Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Honoring the life and legacy of the
		  Honorable Arlen Specter, distinguished former Senator for the Commonwealth of
		  Pennsylvania.
	
	
		Whereas the Honorable Arlen Specter was born on February
			 12, 1930, in Wichita, Kansas;
		Whereas Arlen Specter earned a Bachelor of Arts degree in
			 international relations from the University of Pennsylvania in 1951 and a Juris
			 Doctorate degree from Yale Law School in 1956;
		Whereas Arlen Specter served in the Air Force during the
			 Korean War, obtaining the rank of Second Lieutenant in the Air Force Office of
			 Special Investigations;
		Whereas Arlen Specter served the people of Philadelphia,
			 Pennsylvania, as Assistant District Attorney from 1959 to 1964 and as District
			 Attorney from 1965 to 1974;
		Whereas Arlen Specter was recommended to serve as
			 assistant counsel on the President’s Commission on the Assassination of
			 President Kennedy in 1964, and he established conclusions central to the report
			 of the Commission;
		Whereas Arlen Specter served with distinction as a Senator
			 from the Commonwealth of Pennsylvania for 3 decades, first elected in 1980,
			 then reelected in 1986, 1992, 1998, and 2004;
		Whereas, as a member and the Chairman of the Subcommittee
			 on Labor, Health and Human Services, Education, and Related Agencies of the
			 Committee on Appropriations of the Senate, Arlen Specter worked in a bipartisan
			 fashion to highlight the impact of specific diseases and to advance support for
			 medical research and high-quality health care;
		Whereas, as a member and the Chairman of the Committee on
			 the Judiciary, Arlen Specter was recognized for his thorough questioning and
			 presided over the confirmation hearings of 2 Justices of the Supreme
			 Court;
		Whereas, as a Senator, Arlen Specter served as the
			 Chairman of the Select Committee on Intelligence of the Senate from 1995 to
			 1997, and as the Chairman of the Committee on Veterans’ Affairs of the Senate
			 from 1997 to 2001 and from 2003 to 2005;
		Whereas, as a Senator, Arlen Specter further served as a
			 member of the Committee on Appropriations of the Senate, the Committee on
			 Environment and Public Works of the Senate, and the Special Committee on Aging
			 of the Senate;
		Whereas Arlen Specter was admired for his independent
			 decisionmaking and willingness to cross party lines;
		Whereas Arlen Specter introduced the Comprehensive
			 Immigration Reform Act of 2006 (S. 2611, 109th Congress) and achieved
			 bipartisan support and passage for the bill in the Senate on May 25,
			 2006;
		Whereas Arlen Specter advocated both for strong national
			 security measures and the maintenance of civil liberties;
		Whereas Arlen Specter valiantly overcame bouts with brain
			 tumors and cancer during his service in the United States Senate;
		Whereas Arlen Specter returned to Philadelphia after his
			 Senate career and taught as a Visiting Professor of Law at the University of
			 Pennsylvania Law School; and
		Whereas Arlen Specter passed away on October 14, 2012, and
			 is survived by his wife Joan, his sister Shirley Kety, his sons Stephen and
			 Shanin, and 4 grandchildren: Now, therefore, be it
		
	
		That—
			(1)the
			 Senate—
				(A)expresses
			 profound sorrow at the death of the Honorable Arlen Specter, former Senator for
			 the Commonwealth of Pennsylvania;
				(B)conveys the
			 condolences of the Senate to the family of Arlen Specter; and
				(C)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 the House of Representatives and the family of Arlen Specter; and
				(2)when the Senate
			 adjourns today, it stands adjourned as a further mark of respect to the memory
			 of Arlen Specter.
			
